Citation Nr: 0005505	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  99-19 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the reduction and withholding of Department of 
Veterans Affairs compensation benefits as a result of the 
veteran's election of benefits pursuant to the Federal 
Employees' Compensation Act is correct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1974 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


REMAND

In a VA Form 9 received in September 1999, the veteran 
requested a Travel Board hearing. There is nothing in the 
record to indicate that he has been scheduled for, or that he 
has withdrawn his request for, a Travel Board hearing.  
38 C.F.R. § 20.704(b),(e) (1999).  Therefore, to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a hearing before a member of 
the Board at the RO.  

Thereafter, the case should be returned to the Board, if in 
order. 


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


